Title: To Thomas Jefferson from Sarah Beates, 30 July 1807
From: Beates, Sarah
To: Jefferson, Thomas


                        
                            Phila July 30th 1807
                        
                        Will you Excelency pardon the liberty of a stranger addressing you but Oh let her situation plead an excuse—I am a widow—with two children—by a train of misfortune; (which would be tedious and intrusive to relate to your
                            Excelency) I am reduc’d to poverty extreem what adds to my distress I dare not in Phila let my situation be known,
                            untill I get my affairs settled, which, if justice is done me, will place me in a happier situation—my papa Sir was an
                            english man. at the commencement of the revolution in easy circumstances, but veiwing this Country as his and detesting
                            British Tyrany—he volluntered his to America—was accepted he continued in
                            service his last appointment at the fort—untill it was evacuated, of a delicate frame—his constitution was much
                            impair’d, he was Oblige’d reluctantly, to resign. Congress then appointed him with some Other Gentlemen to settle the
                            accounts of the state—take charge of the Continental Money and
                            assist in signing it at Lancaster—After the Enemy evacuated our City—he return his conduct being approv’d of—he was
                            immedily appointed paymaster to Coll B. Hovers Regt—of artificers he continued in this Office—After the Coll’s death untill there was no futher need of such an
                            Officer—he retir’d with honour—at that time the state was was considerable his debt, he received payment in certificates
                            intending to reserve them on intrest for my sisters and self but being seised with a paralitic strok which depriv’d him of
                            Memory and the use of his limbs Mama at the same time had been confin’d to her Bed for three years; (our little cash was
                            soon exausted—I was Oblige’d to part with them at a great disadvantage to support my Hond Parents—he continue’d in this melancholy state four years, and died a poor, but
                            honest man, my Mama Surviv’d him, only one year—this Dr B Rush can testify who attended him—to convince you Sir my
                            Parents where respectable—permit me to mention a few who boarded with them—George Wyth Esq. and Lady, Virginia—Revd.
                            J. G. Witherspoon N Jersey—Mr Abraham Clark—and Mr de Nart—do.
                            Dr Charles McKnight who died a few years since a N York, where any of those worthy persons alive—I need not aply for
                            relief —your Excelency will pardon my being so tedious—but there is
                            so many imposition in the world—that I wish’d to convince you I was above deception—permet me now with difidence and
                            respect—to Solicit some assistance from your Excelency—or from any Benevolent hearts at Washington—there is few beings
                            More distress’d! there is none would be more grateful I wish Sir if possible to leave Phila—I could decin’d to any thing
                            my strength would admit of in a place I had not seen happier days; I would go to any part of the Union (could I take my
                            dear charges with me) as testoress of youth housekeeper anything, if
                            inconvenient for your Excelency to assist—me, pardon the presumtion of addressing the first character in the Union—Where
                            the great and good Washington alive I could address him freely—convince’d his friendship for my parents would decend to
                            thare Child—there is a Gentleman in washington who knew my family Joseph Nourse Esqr—Register of the treasury—did he
                            know my situation he perhaps would be my friend—
                        On the pleasing hope that you will forgive the liberty I have taken—with fervent prayer for your happiness, permit
                            me to subcribe myself with Esteem and respect your Excelency’s Most respectful
                        
                            Sarah Beates
                            
                            No 66 South fifth St
                        
                        
                            wroting at night—and having had for some days, thro cold, an inflamatory humour in my eyes, will I trust
                                plead an excuse, with your Excelency for the incorrectness of this—
                        
                    